DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has incorporated subject matter previously held as allowable into independent form.  Accordingly, the previous rejections are withdrawn. 

Allowable Subject Matter
Claims 1 and 3 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an anti-shake method for a panoramic video, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose or suggest the limitations:
obtaining, in real time, an output video frame, a fisheye image corresponding to the output video frame, a timestamp of the pixel in the video frame, and a corresponding camera gyroscope timestamp;
[…]
wherein the step of obtaining, in real time, an output video frame, a fisheye image corresponding to the output video frame, a timestamp of the pixel in the video frame, and a corresponding camera gyroscope timestamp, specifically comprises:

obtaining the timestamp tkp(x,y)frame of the pixel p(x, y) in the k video frame in the time axis of a video frame acquisition system, where k is a natural number; and
obtaining the gyroscope timestamp tkp(x,y)gyro in the time axis of the corresponding camera gyroscope acquisition system.

Specifically, while the prior art of record does disclose obtaining a real-time video and a fisheye image corresponding to the output video, such as disclosed in reference McCall, the prior art of record fails to disclose correlating individual pixels of the fisheye image to the output video frame using the gyroscope timestamp as claimed.  Accordingly, the claim is considered allowable.

Claims 7 and 8 are medium and apparatus variants of claim 1, respectively and are similarly considered allowable.

Claims 9, 15, and 16 are considered allowable for the rationale set forth in a previous Office Action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698